DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Claims 1-11 & 13-21 (the claimed invention) are allowed.

EXAMINER’S COMMENT

Applicant further requested that the 892 and notice of allowance (conclusion paragraph) be reconciled to identify the correct document number for “Hosny”.  The 892 does not require an update – as it was cited correctly in the 4/5/21 corrected notice – however the citation to the Hosny reference in the conclusion below (US 20160217455) has now been updated to reconcile with the 892.    

REASONS FOR ALLOWANCE

The amendment submitted by applicant on 4/8/21 has been entered in order to improve claim form.   The remainder of the reasons for allowance in the 3/15/21 NOA still applies.




Conclusion

5.    The prior art made of record, and not relied upon, considered pertinent to applicant's disclosure or directed to the state of art is listed on the enclosed PTO-892.
6.    The following is a brief description for relevant prior art that was cited but not applied:
Hosny (US 20160217455) provides a payment card for multiple accounts with a plurality of chips corresponding to respective accounts.
Hamburger (NPL) provides a single payment card with e-ink touchscreen that can replace an entire wallet of payment cards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695                                                                                                                                                                                                        
/KITO R ROBINSON/Primary Examiner, Art Unit 3619